Citation Nr: 1420028	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to higher disability ratings for a service-connected lumbar strain, initially rated as noncompensable prior to April 2, 2008, and rated as 10 percent disabling since.  
 
3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005, September 2007, and April 2008 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs). 

Although the Board noted in the prior March 2012 remand of these claims that only the September 2007 and April 2008 rating decisions were on appeal, the Board further observes that in July 2006, the Veteran filed a timely notice of disagreement (NOD) with the rating assignment made in the November 2005 rating decision that first awarded service connection for his lumbar spine strain.  Thus, the lumbar spine claim has remained on appeal since the filing of the July 2006 NOD.  

The Veteran testified at a hearing before the undersigned in January 2012.  He additionally testified at an RO Decision Review Officer (DRO) hearing in February 2010.  Transcripts of these hearings are of record.

The Veteran's representative has raised the issue of entitlement to a TDIU as part of the Veteran's increased rating claim on appeal.  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  As such, that issue has been added for current appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

      Right Shoulder Disability
      
During his January 2012 Board hearing, the Veteran testified that he received private treatment for a shoulder disability following a post-service accident.  Records of this treatment have not been associated with the claims file.  VA has a duty to make reasonable efforts to obtain identified medical records.  38 C.F.R. § 3.159(c) (2013).  Remand of this claim is required in order to request these records.

Additionally, during the May 2012 VA examination of the Veteran's right shoulder, the examiner noted that there was only one episode of right posterior shoulder pain noted in the Veteran's service treatment records and relied on an absence of evidence of further treatment to provide a negative opinion.  The examiner did not appear to also consider the Veteran's reports and evidence in his STRs of receiving in-service physical therapy, including the use of a therapeutic band, to treat his right shoulder.  Accordingly, remand is also required for a new etiology opinion regarding the claimed right shoulder disability based on all the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

      Lumbar Spine Disability 

During the recent May 2012 VA examination of his lumbar spine, the Veteran reported having flare-ups of lumbar spine disability about once every four months.  Additionally, during his January 2012 Board hearing, he reported having flare-ups of lumbar spine disability about once per month, resulting in incapacitating episodes.  While the VA examiner noted that the Veteran's did not suffer from intervertebral disc syndrome, as incapacitating episodes had been reported, the examiner did not provide an opinion as to whether the Veteran experienced limitation of function, to include additional limitation of motion, during flare-ups of his lumbar spine disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.2 (2013).  Thus, remand for a new VA examination of the current severity of the Veteran's lumber spine disability is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

      TDIU
      
Finally, with respect to the Veteran's TDIU claim, the Board cannot fairly adjudicate that claim without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Ask the Veteran to identify any and all private treatment rendered for his claimed right shoulder and lumbar spine disabilities on appeal, to include treatment rendered at a private hospital following his post-service accident.  After obtaining any necessary authorization, request records of all identified treatment.  

Ask the Veteran to submit copies of any such treatment records in his possession, and inform him that he may obtain and submit treatment records himself.  

All reasonable attempts should be made to obtain identified treatment records.  If identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a new VA orthopedic examination of his thoracolumbar spine and right shoulder.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

With respect to the claimed right shoulder disability, the examiner should address the following:

A)  Diagnose and describe all right shoulder disabilities found to be present, to include rotator cuff tear and scapulothoracic strain.  

B)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability had its clinical onset during active service or is related to an in-service disease, event, or injury, to include as a result of excessive wear and tear during physical training.  

In providing this opinion, specifically address the lay and medical evidence of record regarding the recurrent in-service treatment, including physical therapy, for a right shoulder disability and ongoing shoulder pain since his separation from service. 

With respect to the Veteran's lumbar spine disability, the examiner is asked to address the following:

A) Report the Veteran's ranges of motion of the thoracolumbar spine in degrees, and state the point at which any pain is demonstrated.

B) Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the thoracolumbar spine. Specifically, indicate whether there is likely to be any limitation of motion due to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine, and if so, the angle of such ankylosis.

D) Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician." 

To the extent possible, report periods of incapacitating episodes due to IVDS, if any, during 12-month periods throughout the pendency of the Veteran's appeal (since August 2005).

E)  Determine whether and to what extent the Veteran experiences any neurological disability associated with his lumbar spine disability.  Provide an approximate date for when such neurological disability began.  Identify the specific nerve(s) affected together with the degree of paralysis caused by service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset of the neurological disability.

The examiner should additionally provide an opinion as to whether the Veteran's service-connected disabilities (i.e., mood disorder with depressed and hypomanic features and lumbar strain), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to his level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner should indicate whether considering the claimed right shoulder disability to be service-connected would alter the opinion regarding the Veteran's employability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

5.  Finally, readjudicate the Veteran's remaining claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



